COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Barbara Latham, Relator

Appellate case number:      01-18-00649-CV

Trial court case number:    456,059

Trial court:                Probate Court No. 2 of Harris County

        On July 19, 2018, relator, Barbara Latham, filed a petition for writ of mandamus
seeking to vacate the respondent trial judge’s May 30, 2018 order granting motion for
sanctions and approving attorneys’ fees against relator, Estelle Nelson, and relator’s
counsel, Candice Schwager. Although relator has filed the required Rule 52.3(j)
certification and cited to the order at issue in an appendix, neither the appendix nor a sworn
record has been filed yet. See TEX. R. APP. P. 52.3(j), (k), 52.7(a)(1). Also, while relator’s
petition refers to the transcripts for four different hearings, she neither attached them nor
stated that these reporter’s records have been ordered. See TEX. R. APP. P. 52.7(a)(2), (b).


        Accordingly, we ORDER the relator, within 10 days of the date of this order, to
file the appendix and a sworn mandamus record and the reporter’s records for the four
hearings or else evidence of payment for, or arrangements to pay for, the reporter’s fee to
prepare these records. See TEX. R. APP. P. 52.7(a)(2), (b).


        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20
days from the date of this order. See TEX. R. APP. P. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court
Date: July 31, 2018